DETAILED ACTION

Drawings
The drawing filed 8-18-22 (Figure 1) has been accepted by the examiner. The drawings filed 11-25-20 (Figures 2, 3, 4, 5, 6, 7, and 8) have been accepted by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL. The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying 
out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 25 has been changed from a Markush Group to a non-Markush Group – which is not supported in the originally filed application. Opening the members of the list, by this change, encompasses a larger scope of materials not supported in the originally filed application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16-18, 20-21, and 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond (EP 0 449 414 A2) in view of Burns (US 2018/0134016 A1) and Huang (CN 1393612 A).
Claim 16, Bond teaches a method for recycling of tile material 1 comprising compressed (i.e. “packed”: c4 L36) mineral fiber (c4 L33-35: a “commercially available mineral fibre layer”), the method comprising:
●collecting the tile material 1; 
●converting the tile material 1 into a plurality of body members 2 (c4 L38-40);
●assembling a finite baseboard 4 by arranging the plurality of body member 2 on a carrier layer 8 and fixing the plurality of body members 2 to the carrier layer 8 (c4 L42-55; c4 L58 to c5 L15; and 
●converting the baseboard 4 into at least two tiles (i.e. “panel”: c7 L18-20; c6 L43-45) after passing through the apparatus in Figure 5 (c5 L54-56).
	Claim 16, Bond does not teach tile material 1 being in the form of at least one of waste material generated during manufacturing of tiles, residual material generated during installation of tiles, and tiles obtained from installed tile systems after use (demounted).
Burns teaches a method for recycling mineral fiber (¶64) to make panels (¶4). Specifically, Burns recites at paragraph 27: “It is further understood that the fiber described herein can be construed as comprising minerals of virgin or recycled origin, or a combination thereof. In certain aspects of this invention, the fiber comprises recycled material, where the recycled material include, but not limited, to post-consumer or post-industrial materials, or a combination thereof.” Also, Burns recites in paragraph 41: “As used herein, the term “post-consumer fiber” refers to a fiber that was a component of a product previously in use by a customer. The post-consumer fibers include fibers reclaimed from the products that have been used in residential, commercial, and industrial applications, and subsequently have been collected from the site of use or otherwise discarded. Thus, Burns teaches making panels from mineral fibers in forms after use (demounted).
Huang teaches residential/industrial tiles made of mineral fibers (English translation: p1 Description L1-25).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Bond that tile material 1 are tiles obtained from installed tile systems after use (demounted) in that Burns teaches recycling mineral fiber material from residential and commercial setting after use (demounted), where Huang demonstrates mineral fiber tiles used in residential or commercial manners, given that this will provide Bond with an abundant source of raw materials from which to make the tiles.
Claim 17, Bond teaches that the assembling of the finite baseboard 4 comprises fixing the plurality of body members 2 to the carrier layer 8 by an adhesive provided by the net 5 upon heating (c4 L49 to c5 L7).
Claim 18, Bond teaches that the assembling of the finite baseboard 4 comprises fixing adjacent body member 2 to each other by way of net 8 upon heating (c4 L33 to c5 L7).
Claim 20, Bond teaches that the assembling of the finite baseboard 4 comprises arranging the plurality of body members 2 on the carrier layer 8 in a predetermined pattern – see Figure 2 where the body members 2 are placed in a side-by-side pattern. 
Claim 21, Bond teaches that the plurality of body members 2 is arranged with a uniform orientation in the predetermined pattern as shown in Figure 2. See Figure 2 of Bond shown below with annotations added by the examiner:

    PNG
    media_image1.png
    288
    486
    media_image1.png
    Greyscale

Claim 23, Bond teaches that the plurality of body members 2 is arranged in a single tier in the predetermined pattern (i.e., a single layer) as shown in Figure 2.
Claim 24, Bond does not teach that the plurality of body members 2 is arranged in at least two tiers in the predetermined. However, tiles of at least double layers (at least 2 tiers) are a well-known and conventional alternative to a single layer (1 tier) tiles; and, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided for such in Bond to allow Bond to make tiles of different heights which would be useful depending upon the purpose of the tile.
Claim 25, Bond teaches that the carrier layer 8 is a glass fabric which meets the limitation in claim 25 of “a fabric” (c4 L53-54). Though not required by the claim, the other materials listed are well-known and conventional in the art.
Claim 26, Bond teaches that the assembling of the finite baseboard 4 comprises fixing a top carrier layer 8 (Fig2) to the plurality of body members 2 on a side opposite the carrier layer 8 (c4 L42 to c5 L22).
Claim 27, Bond teaches that the converting the tile material 1 into the plurality of body members comprises producing body members of a uniform size and/or shape as shown in Figure 2.
Claim 28, Bond does not teach the converting of the tile material 1 into the plurality of body members 2 comprises producing body members 2 of a non-uniform size and/or shape. However, tiles having body members of non-uniform size and/or shape are a well-known and conventional alternative to a body members of a uniform size and/or shape; and, for this reason it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Bond that the converting of the tile material 1 into the plurality of body members 2 comprises producing body members 2 of a non-uniform size and/or shape.
Claim 29, Bond teaches that when converting the time material 1 into the plurality of body members 2 comprises producing body members 2 having a width 100-200mm which overlaps the claimed range of 10-100mm thus meeting this limitation of the claim. The body members having a length of 1000-1500mm which within the claimed range thus meeting this limitation of the claim. Bond does not teach the height of each of the body members with the claimed value being 10-100mm.	However, Bond demonstrates that the dimensions of the body members are variable for length and width – thus demonstrating the dimensions to be result effective variables where different heights lends itself to tiles of different thicknesses. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have optimized the height value of the body members to achieve an optimal tile height.
Claim 30, Bond teaches that the converting of the time member 1 into the plurality of body members 2 and/or the converting of the baseboard into the at least two tiles comprises a cutting operation (c4 L 33-41; c6 ¶4). Bond indicates the at least two tiles to be building panels (c7 ¶1) but does not recite ceiling tiles specifically; however, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have created at least two ceiling tiles given that it is well-known and conventional in the art that ceiling surfaces may be in panel/tile form.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond in view of Burns and Huang as applied to claims 16-18, 20-21, and 23-30 above, and further in view of Matsumoto (JP H1133463 A).
Claim 19, Bond modified does not teach removing any surface layer associated with the mineral fiber tiles before associating and converting the tile material 1 to the plurality of body members 2.
Matsumoto teaches removing any surface layer associated with commercial tiles to be cleaned before the tiles can be recycled, i.e. before the tiles can be recoated (see English translation: Abstract – L1-2, L15-16; ¶1-2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Bond modified, removing any surface layer associated with the mineral fiber tiles before associating and converting the tile material 1 to the plurality of body members 2 in that Matsumoto teaches removing any surface layer associated with commercial tiles to be cleaned before the tiles can be recycled, i.e. before the tiles can be recoated wherein Bond desires only mineral fibers in tile material 1 and removing any surface layer as indicated will help to secure a tile material 1 having substantially only mineral fibers.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond in view of Burns and Huang as applied to claims 16-18, 20-21, and 23-30 above, and further in view of Chatain (US 310,381).
Claim 22, Bond modified does not teach that the plurality of body members 2 is arranged in a non-uniform orientation in the predetermined pattern. 
Chatain teaches cutting tiles B from a mother-sheet (Fig 4) having body members in a non-uniform orientation within a predetermined pattern of the mother-sheet. The non-uniform orientation enhances the appearance of the tiles and distributes shrinkage throughout the tile so as not to be detrimental to the tile. See page 1, column 1, lines 22 to page 1, column 2, L74 and Figures 4-5 (Figure 4 also shown below with annotations added by the Examiner):

    PNG
    media_image2.png
    393
    656
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Bond that the plurality of body members 2 is arranged in a non-uniform orientation in a predetermined pattern in that Chatain teaches that a non-uniform orientation of body members within a mother-sheet used to make tiles enhances the tile’s appearance and distributes shrinkage throughout the tile so as not to be detrimental to the tile. 

Response Section
The amendments and comments filed 8-18-22 have been entered and fully considered. Response to the comment(s) at page 6, paragraph 7, to page 7, paragraph 3: Bond teaches finite baseboards at column 6, paragraph 4: “The layer product 10 emerges at the end and can be cut into suitable lengths”. Response to the comment(s) at page 7, paragraph 4: applicant has not demonstrated how the replacement would make the performing the operation of Bond more difficult.  Response to the comment(s) at page 8, paragraph 4: applicant has not demonstrated how the replacement does not enable preservation of the properties of the tile material. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA L GRAY/Primary Examiner, Art Unit 1745